DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed 08/16/2022 has been entered. Claims 1-6 remain pending in the application. The 35 U.S.C 112(b) rejections as set forth in Non-Final Rejection mailed on 05/16/2022 have been withdrawn upon cancellation of claim 7 in the Amendment. Further, the 35 U.S.C 102(a)(1) rejections of claims 1-2 are withdrawn in light of the Amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaeda (JPH07246767A - see machine translation attached) and Imaeda (U.S Patent 5846622 – hereinafter referred to as Imaeda (2)).
Regarding claim 1, Imaeda is also drawn to the art of manufacturing a three-dimensional object wherein the three dimensional object is formed by applying a thermally expansive layer (11) onto a base (which comprises multiple layers (12 & 13), onto which a photothermal conversion layer (i.e. electromagnetic wave heat conversion layer) (layer 16) is applied and further wherein the thermally expansive layer is caused to distend or form unevenness as a result of irradiating the electromagnetic wave heat conversion layer with electromagnetic waves of a predetermined wavelength (visible to infrared [0036]) (Abstract; [0017-0038]; Figures 1, 6-8). 
Imaeda discloses the steps of laminating a base [0023-0025], and discloses the step of forming the thermal expansion layer on the layer (12) i.e. first base [0021], and further discloses forming a photothermal conversion layer onto the thermal expansion layer on the first base side [0031-0037]. Imaeda also discloses the steps of irradiating or applying electromagnetic waves (i.e. infrared to visible light) in order to cause the thermal expansive layer to distend (form unevenness) [0036-0038]. Imaeda also discloses the steps of peeling of the second base (13) and then affixing the sheet to an article or fixture [0039]; [0005-0006]; [0010]. Further, Imaeda has disclosed the photothermal conversion layer (16) to be on a side of a first base on a side of the thermally expansive layer (11), as the thermally expansive layer is applied on the first base, onto which the photothermal conversion layer is applied (Figures 1, 6-8).
Imaeda discloses a 3D object forming sheet (layers 16,11,12,14 and 13 together comprise the 3D object forming sheet, prior to it being irradiated with light and heat to form a 3D shaped object (Figure 6) and in this regard the 3D object forming sheet is an intermediate product, and the 3D shaped object is a final product), comprising: a thermally expansive layer distending at predetermined temperature or higher (‘thermal expansive layer’ (11)) (Figure 6) [0037] – the thermal expansive layer foams or distends (expands) when irradiated with a lamp (thus at a predetermined temperature or higher)); and a base (layers 12, 14, and 13 –Figure 6) laminated on one side thereof with the thermally expansive layer (Figure 6), wherein on at least one side of the 3D shaped object forming sheet a photothermal conversion layer (light absorbing image (16)) for converting absorbed light to heat is formed [0037], the base comprises a first base (in this instance layer 12 is interpreted as first base) and a second base (in this instance layer 13 is interpreted as a second base) that are laminated; and the first base has an elasticity that is greater than an elasticity of the second base [0023-0025]. Imaeda has disclosed that the layer 12 can be made of polypropylene resin [0023] (which the applicant has disclosed as a material for a first base (see instant specification [0021])) and has disclosed layer 13 to be a plastic film such as PET with a release layer of polyethylene or PVA [0025] (applicant has disclosed a second base as being PET in the instant specification [0022]), thus Imaeda has disclosed a first base and second base wherein the first base has a greater elasticity than a second base. Thus, Imaeda discloses a base comprising at least two layers, and wherein the two layers have different elasticities, and discloses all the instant limitations of the instant claim.
Regarding the limitation of forming an ink receiving on at least one surface of a side of the base and a side of the thermally expansive layer, this limitation is disclosed by Imaeda (2).
Imaeda (2), drawn also to the art of a heat expandable solid image forming sheet (i.e. 3D image forming sheet) (Abstract), discloses a protective layer (65) (interpreted as an ink receiving layer) that is formed on a thermally expansive layer (61) (Figures 3-4; Column 3, lines 34-44 & Column 4, lines 1-18) i.e. at least one surface of a side of the base and a side of the thermally expansive layer (as it is formed on a surface of the thermally expansive layer which is formed on a side of the base). Further as can be seen from the figures (Figures 3-4), a color layer (64) (Column 6, lines 13-55) is formed on the protective layer (65), which further means that the protective layer is capable of causing adherence of the color layer to the thermally expansive layer (61), and further given that the color layer is formed on the protective layer, it would inherently mean that the protective layer is configured to cause the color layer to adhere to the protective layer, and thus the protective layer serves the same function as the ink receiving layer of the instant invention (see instant specification [0027]). Imaeda (2) also discloses coating the ink receiving layer onto the thermally expansive layer (Column 3, lines 33-67).
It would have been obvious to an ordinarily skilled artisan before the effective filing date of the instant invention, to have modified the 3D object forming sheet of Imaeda, with the protective layer of Imaeda (2), in order to have a protective layer (ink receiving layer) between the color layer and the thermally expansive layer that has excellent antiblocking properties (Column 3, lines 42-44).

Regarding claim 2, the instant limitations have been disclosed by Imaeda (see claim 1 rejection above).

Regarding claim 3, the instant limitations have been disclosed by Imaeda (see claim 1 rejection above). Imaeda discloses the steps of laminating a base [0023-0025], and discloses the step of forming the thermal expansion layer on the layer (12) i.e. first base [0021], and further discloses forming a photothermal conversion layer onto the thermal expansion layer on the first base side [0031-0037]. Imaeda also discloses the steps of irradiating or applying electromagnetic waves (i.e. infrared to visible light) in order to cause the thermal expansive layer to distend (form unevenness) [0036-0038]. Imaeda also discloses the steps of peeling of the second base (13) and then affixing the sheet to an article or fixture [0039]; [0005-0006]; [0010]. Further, Imaeda has disclosed the photothermal conversion layer (16) to be on a side of a first base on a side of the thermally expansive layer (11), as the thermally expansive layer is applied on the first base, onto which the photothermal conversion layer is applied (Figures 1, 6-8).
With regards to the limitation of sequentially performing the method steps, it is noted that the courts have held that in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner, and result, was held to be not patentably distinguish the processes (MPEP 2144.04 (IV) (C)). Further, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
It would have been obvious to an ordinarily skilled artisan to have modified the method steps of Imaeda to be sequential in the order as instantly claimed, since as such the courts have held that in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner, and result, was held to be not patentably distinguish the processes (MPEP 2144.04 (IV) (C)).  
Regarding the limitation of forming an ink receiving on at least one surface of a side of the base and a side of the thermally expansive layer, this limitation is disclosed by Imaeda (2).
Imaeda (2), drawn also to the art of a heat expandable solid image forming sheet (i.e. 3D image forming sheet) (Abstract), discloses a protective layer (65) (interpreted as an ink receiving layer) that is formed on a thermally expansive layer (61) (Figures 3-4; Column 3, lines 34-44 & Column 4, lines 1-18) i.e. at least one surface of a side of the base and a side of the thermally expansive layer (as it is formed on a surface of the thermally expansive layer which is formed on a side of the base). Further as can be seen from the figures (Figures 3-4), a color layer (64) (Column 6, lines 13-55) is formed on the protective layer (65), which further means that the protective layer is capable of causing adherence of the color layer to the thermally expansive layer (61), and further given that the color layer is formed on the protective layer, it would inherently mean that the protective layer is configured to cause the color layer to adhere to the protective layer, and thus the protective layer serves the same function as the ink receiving layer of the instant invention (see instant specification [0027]). Imaeda (2) also discloses coating the ink receiving layer onto the thermally expansive layer (Column 3, lines 33-67).
It would have been obvious to an ordinarily skilled artisan before the effective filing date of the instant invention, to have modified the 3D object forming sheet of Imaeda, with the protective layer of Imaeda (2), in order to have a protective layer (ink receiving layer) between the color layer and the thermally expansive layer that has excellent antiblocking properties (Column 3, lines 42-44).

Regarding claim 4, the instant limitations have been disclosed by Imaeda (see claim 1 rejection above). Imaeda discloses the steps of laminating a base [0023-0025], and discloses the step of forming the thermal expansion layer on the layer (12) i.e. first base [0021], and further discloses forming a photothermal conversion layer onto the thermal expansion layer on the first base side [0031-0037]. Imaeda also discloses the steps of irradiating or applying electromagnetic waves (i.e. infrared to visible light) in order to cause the thermal expansive layer to distend (form unevenness) [0036-0038]. Imaeda also discloses the steps of peeling of the second base (13) and then affixing the sheet to an article or fixture [0039]; [0005-0006]; [0010]. Further, Imaeda has disclosed the photothermal conversion layer (16) to be on a side of a first base on a side of the thermally expansive layer (11), as the thermally expansive layer is applied on the first base, onto which the photothermal conversion layer is applied (Figures 1, 6-8).
With regards to the limitation of sequentially performing the method steps, it is noted that the courts have held that in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner, and result, was held to be not patentably distinguish the processes (MPEP 2144.04 (IV) (C)). Further, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
It would have been obvious to an ordinarily skilled artisan to have modified the method steps of Imaeda to be sequential in the order as instantly claimed, since as such the courts have held that in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner, and result, was held to be not patentably distinguish the processes (MPEP 2144.04 (IV) (C)).
Regarding the limitation of forming an ink receiving on at least one surface of a side of the base and a side of the thermally expansive layer, this limitation is disclosed by Imaeda (2).
Imaeda (2), drawn also to the art of a heat expandable solid image forming sheet (i.e. 3D image forming sheet) (Abstract), discloses a protective layer (65) (interpreted as an ink receiving layer) that is formed on a thermally expansive layer (61) (Figures 3-4; Column 3, lines 34-44 & Column 4, lines 1-18) i.e. at least one surface of a side of the base and a side of the thermally expansive layer (as it is formed on a surface of the thermally expansive layer which is formed on a side of the base). Further as can be seen from the figures (Figures 3-4), a color layer (64) (Column 6, lines 13-55) is formed on the protective layer (65), which further means that the protective layer is capable of causing adherence of the color layer to the thermally expansive layer (61), and further given that the color layer is formed on the protective layer, it would inherently mean that the protective layer is configured to cause the color layer to adhere to the protective layer, and thus the protective layer serves the same function as the ink receiving layer of the instant invention (see instant specification [0027]). Imaeda (2) also discloses coating the ink receiving layer onto the thermally expansive layer (Column 3, lines 33-67).
It would have been obvious to an ordinarily skilled artisan before the effective filing date of the instant invention, to have modified the 3D object forming sheet of Imaeda, with the protective layer of Imaeda (2), in order to have a protective layer (ink receiving layer) between the color layer and the thermally expansive layer that has excellent antiblocking properties (Column 3, lines 42-44).

Regarding claim 5, the instant limitations have been disclosed by Imaeda (see claim 1 & 4 rejections above).

Regarding claim 6, the instant limitations have been disclosed by Imaeda (see claim 1 & 4 rejections above).

Response to Arguments
Applicant’s arguments, see Amendment (pages 5-8), filed 08/16/2022, with respect to the rejection(s) of claim(s) 1-6 under 35 U.S.C 102(a)(1) and 35 U.S.C 103 have been fully considered and are persuasive, as the Imaeda reference does not disclose the ink receiving layer as claimed.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Imaeda and Imaeda (2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712